Citation Nr: 9912954	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  94-29 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for costochondritis 
(claimed as cardiovascular disorder due to undiagnosed 
illness).

3.  Entitlement to service connection for actinic keratosis 
(claimed as lumps and skin lesions due to undiagnosed 
illness).

4.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine (claimed as joint pain due to 
undiagnosed illness).

5.  Entitlement to service connection for degenerative joint 
disease of both knees (claimed as joint pain due to 
undiagnosed illness).

6.  Entitlement to service connection for fibromyalgia 
(claimed as joint pain and stiffness, fatigue, depression, 
and headaches due to undiagnosed illness).

7.  Entitlement to service connection for dizziness and 
lightheadedness due to undiagnosed illness.

8.  Entitlement to service connection for chronic obstructive 
pulmonary disease (claimed as shortness of breath and cough 
due to undiagnosed illness).

9.  Entitlement to service connection for irritable bowel 
syndrome (claimed as constipation and diarrhea due to 
undiagnosed illness).

10.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from January 1967 to August 
1970, from May 1975 to August 1982, and from November 1990 to 
May 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from November 1993 and October 1997 rating decisions 
by the North Little Rock, Arkansas Department Of Veterans 
Affairs (VA) Regional Office (RO).   In the November 1993 
rating decision, the RO granted service connection for PTSD 
and bilateral hearing loss and assigned a 10 percent 
disability evaluation and a noncompensable evaluation, 
respectively.  The veteran, his spouse, and his 
representative appeared before a hearing officer at the RO in 
December 1994.  The RO, in an August 1997 rating decision, 
increased the veteran's disability evaluation for PTSD from 
10 to 50 percent.  

In the October 1997 rating decision, the RO granted service 
connection for tinea cruris, tinea versicolor and dermatitis, 
claimed as rashes and external yeast infections due to 
undiagnosed illness and denied service connection for 
costochronditis, actinic keratosis, degenerative joint 
disease (DJD) of the lumbar spine, DJD of both knees, 
fibromyalgia, dizziness and lightheadedness as due to 
undiagnosed illness, chronic obstructive pulmonary disease 
(COPD), irritable bowel syndrome, and internal yeast 
infections and bleeding gums due to undiagnosed illness, hair 
loss due to undiagnosed illness, prostatitis, and hiatal 
hernia.  The veteran, his spouse, and his representative 
appeared before a hearing officer at the RO in January 1998.  
At the January 1998 hearing, the veteran withdrew the issue 
of entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  At the hearing, the veteran and his 
representative clarified that the issues of service 
connection for consideration included costochronditis, 
actinic keratosis, DJD of the lumbar spine, DJD of knees, 
fibromyalgia, dizziness and lightheadedness as due to 
undiagnosed illness, COPD, and irritable bowel syndrome.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his psychiatric disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

The issues of entitlement to service connection for 
costochondritis (claimed as cardiovascular disorder due to 
undiagnosed illness), actinic keratosis (claimed as lumps and 
skin lesions due to undiagnosed illness), dizziness and 
lightheadedness due to undiagnosed illness, fibromyalgia 
(claimed as joint pain and stiffness, fatigue, depression, 
and headaches due to undiagnosed illness), chronic 
obstructive pulmonary disease (claimed as shortness of breath 
and cough due to undiagnosed illness), and irritable bowel 
syndrome (claimed as constipation and diarrhea due to 
undiagnosed illness) are the subject of the attached REMAND.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by impaired 
concentration, decreased memory, depression, panic attacks, 
flashbacks, nightmares, increased anger and irritability, 
isolation, and a GAF scores ranging from 30-52.  

2.  The veteran's PTSD has been shown to be productive of 
total occupational and social impairment.

3.  There is no competent medical evidence showing a nexus 
between the veteran's degenerative joint disease of the 
lumbar spine and his active service.

4.  There is no competent medical evidence showing a nexus 
between the veteran's degenerative joint disease of both 
knees and his active service.

5.  At his January 1998 RO hearing, prior to the promulgation 
of a decision in the appeal, the veteran withdrew of the 
issue on entitlement to an increased (compensable) evaluation 
for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including § 4.132 and Diagnostic Codes 9411 
(1998).

2.  The veteran's claim of entitlement to service connection 
for degenerative joint disease of the lumbar spine is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for degenerative joint disease of both knees is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).
  
4.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  The Board 
accordingly finds that all relevant facts have been properly 
developed, and that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Service connection for PTSD was granted by the RO by means of 
a November 1993 rating decision following review of the 
relevant evidence, which included service medical records 
showing that the veteran incurred inservice combat injuries, 
and the report of a December 1992 VA psychiatric examination 
finding several stressors from Vietnam service and diagnosing 
PTSD.  The RO assigned a 10 percent rating for that 
disability. 

The veteran contends that his PTSD is more severe than the 
rating that is currently in effect, and that increased 
compensation is warranted therefor.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).   On and before 
November 6, 1996, the rating schedule directed that a 50 
percent disability evaluation was warranted for PTSD when 
there was considerable impairment in the veteran's ability to 
establish or maintain effective or favorable relationships 
with people and that his reliability, flexibility, and 
efficiency levels be so reduced by reason of his 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
required that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, the veteran's symptoms are 
totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411 
(1996). 

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities including anxiety reactions. 
Under the amended rating schedule, a 50 percent disability 
evaluation is warranted for either a anxiety reaction which 
is productive of occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships A 70 percent disability evaluation is warranted 
for PTSD which is productive of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting herself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v 
Derwinski, 1 Vet. App. 308 (1991).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

At his December 1992 VA examination, the veteran reported 
that he served in both Vietnam during the Vietnam Conflict 
and in Kuwait City during the Persian Gulf War.  He stated 
that he was wounded in the elbow in Vietnam, was in a 
firefight, and identified bodies of buddies in Vietnam.  The 
veteran reported of occasional nightmares, startle responses, 
doesn't like Oriental people, avoids watching war movies, and 
doesn't tend to make close friends.  On mental status 
examination, the veteran was alert and well oriented.  His 
mood showed some periods of depression, some anxiety and 
depression were noted.  His thought processes were normal and 
his memory was good, although he reported he sometimes loses 
track of what he is doing and where he is.  There were no 
hallucinations or delusions, suicidal or homicidal ideations.  
His insight was superficial, but his judgment was good.  The 
diagnosis was chronic delayed PTSD in partial remission, 
exacerbated after the Gulf War.

VA treatment records from August 1993 to April 1995 show that 
the veteran was being followed for complaints of joint pain, 
arthritis, fatigue, decreased concentration, loss of 
interest, increased irritability, and short term memory 
impairment.  Diagnoses of PTSD were noted.  

At a December 1994 hearing before a hearing officer at the 
RO, the veteran and spouse testified that the veteran 
experiences nightmares relating to combat, startle response, 
decreased socialization, avoidance and dislike of Oriental 
people, especially the Vietnamese, increased irritability and 
nervousness.  He reported that he received treated at the VA 
and he was currently employed 

At a June 1996 VA examination, the veteran complained of 
depression, nervousness, excessive anger, sleep disturbance, 
low self-esteem, concentration problems, fatigue, and 
multiple physical problems.  The veteran reported having 
nightmares of the war three or four times per month, and 
avoiding anything relating to Vietnam, especially 
Vietnamese/Oriental people and war movies.  He stated that 
his symptoms interfere with his work and with his home 
relationships, and that he does not like people or even going 
to the store.  On examination, he displayed appropriate 
orientation and his thinking was spontaneous, logical and 
organized.  His affect was irritable and his mood was 
described as agitated, irritable, and pessimistic.  His 
thought content was notable for paranoia and distress as well 
as anger and occasional suicidal and homicidal ideation.  The 
examiner noted that the veteran's relationships with others 
seemed poor and the veteran was angry, withdrawn and uncaring 
about his affect on others.  His judgment and insight were 
poor as he allows his anger to make decisions and he blamed 
others for his problems.  His memory and fund of information 
was good, but his reasoning skills were concrete.  The 
examiner stated that the veteran was experiencing difficulty 
due to PTSD and personality disorder.  The veteran's PTSD was 
manifested by intrusive memories, distress when exposed to 
similar situations, efforts to avoid memories, detachment 
from others, sleep disturbance, anger outbursts, and 
hypervigilance.  The personality disorder was manifested by 
poor work history, paranoia, self-victimization, excessive 
anger and aggression.  The examiner noted that these problems 
were occurring on a daily basis and have been chronic in 
duration.  According to the examiner, the veteran's prognosis 
was poor due to a long history of problems and lack of 
insight.  The diagnoses were chronic PTSD and personality 
disorder, not otherwise specified with antisocial traits.  
The veteran's Global Assessment of Functioning (GAF) was 52.   

A September 1996 VA Medical Center (VAMC) discharge summary 
indicates that the veteran was hospitalized in late August 
1996 with progressive severe anger dyscontrol with verbal 
outbursts and inability to cope with daily life.   The 
veteran reported that since serving in Desert Storm, he has 
had progressive increase in physical complaints with fatigue, 
chronic rashes, diffuse pain, irritability and anger.  He 
complained of sleep disturbances, feeling keyed up and 
fidgety, lack of energy, nightmares, and recall of combat 
experiences.  On the week prior to admission, the veteran 
experienced some panic episodes with severe chest pain.  He 
was evaluated for coronary artery disease, but no difficulty 
was found.  The veteran reported that until recently he had 
worked as an order filler at a factory.  On mental status 
examination, the veteran was described as very intense and 
depressed in appearance.  He displayed marked startle 
response, psychomotor slowing, with goal-directed speech.  
His mood was moderate-to-severely depressed, and his affect 
was moderately depressed.  He was alert and fully oriented 
with no perceptual disturbances, and had no suicidal or 
homicidal ideas.  During hospitalization, his medication was 
stabilized and he was markedly improved at the time of 
discharge.  Discharge diagnoses included severe, delayed, 
chronic PTSD and chronic pain syndrome.  His GAF score was 
70; however, it was specifically noted that the veteran was 
not able to return to work at the time of discharge.

VA treatment records show that the veteran continued to seek 
treatment for his various physical complaints and 
participated in group therapy from September 1996 to 
September 1997 for PTSD symptoms, including anger control and 
management.

At a May 1997 VA examination, the veteran complained of 
combat nightmares two or three times per week, intrusive 
thoughts, increased startle response, uncomfortable in 
crowds, avoidance of war movies and Vietnamese people.  On 
mental status examination, he was cooperative, made eye 
contact with the examiner, and displayed normal speech.  His 
mood and affect were anxious.  The veteran's insight and 
judgment were adequate.  The veteran's thought processes and 
associations were described as logical and tight and there 
were no hallucinations or delusions noted.  There was no 
gross impairment of memory.  The diagnosis was chronic PTSD 
with a GAF score of 49.

A June 1997 VAMC discharge summary revealed the veteran was 
hospitalized at the end of May 1997 for severe anger 
dyscontrol following the above May 1997 VA examination.  The 
veteran reported that he arrived early for his appointment 
and then had to wait an hour, after which he was only seen by 
the examiner for 15 minutes.  It was noted that the veteran 
has experienced severe difficulty throughout the last year 
with mood instability, anxiety, nightmares, fatigue, 
depression, and diffuse pain.  The veteran had previously 
been employed full-time, but had been on leave for the past 7 
months due problems with pain and stress.  It was noted that 
the veteran had become totally isolated and uninvolved in 
community activities and that his PTSD symptoms have been 
markedly increased since his active duty during the Persian 
Gulf war.  On mental status examination, the veteran was 
alert, oriented, cooperative and pleasant with good eye 
contact and normal tone of voice.  There were no delusions, 
hallucinations noted and he denied suicidal ideation.  The 
veteran described intermittent anger and chronic depression.   
During the course of the hospitalization, the veteran's anger 
problems improved with medication and psychotherapy.  The 
diagnoses at discharge included chronic delayed PTSD and 
chronic pain syndrome.  His GAF score was 35 on admission, 
was 40 with a maximum of 45 for the past year.  A June 1997 
VA medical record containing discharge instructions, a 
notation states that the veteran is "not able to return to 
work-permanently."

Based on the additional evidence of record, the RO, in an 
August 1997 rating decision, increased the veteran's 10 
percent evaluation for PTSD to 50 percent.

In a September to October 1997 Social Security Administration 
(SSA) psychiatric evaluation from Ozark Counseling Service 
conveys that the veteran was evaluated for PTSD, anger 
control dysfunction with violent outbreaks, and joint 
problems after the Persian Gulf war.  The veteran was given a 
series of testing to include measured ability, depression, 
and personality tests.  The results placed his intellectual 
functioning in the low average range, indicated a moderate 
level of depression with possible thoughts of suicide, 
suggested the presence of severe neurotic or psychotic 
disorders or in those persons without serious 
psychopathology; moodiness, restlessness, dissatisfaction, 
and opportunism.  The clinical results of the Minnesota 
Multiphasic Personality Inventory-2 (MMPI-2) revealed a score 
wherein individuals usually have depressive symptoms, 
feelings of pessimism about the future, self-depreciation, 
and guilt as well as lack of energy, physical complaints, 
weakness, fatigue, agitation, tension and are described as 
irritable, high-strung and prone to worry.  The veteran's 
score was in the range whereas individuals are described as 
introverted, reclusive, secretive, aloof, and maintain a 
psychological distance from other people.  

In assessing the veteran's ability to do work-related 
activities, the physician indicated that the veteran's 
ability to follow rules and interact with supervisors was 
fair, his ability to relate to co-workers, deal with the 
public, use judgment, maintain attention and concentration 
was fair to poor, his ability to make performance adjustments 
was also fair to poor as was his ability to make personal-
social adjustments. 

An October 1997 SSA administrative law judge opinion reflects 
that the veteran was awarded SSA disability benefits based 
upon a determination that the veteran's impairments, to 
include depression, sleep disturbance, decreased energy, 
feelings of worthlessness, difficulty concentrating, and 
suicidal thoughts were considered to be "severe."  It was 
noted that the veteran suffers form PTSD, chronic pain 
syndrome, chronic obstructive pulmonary disease, and passive 
aggressive personality traits and that these problems in 
combination rendered him "incapable of performing any 
substantial gainful activity on a sustained or realistically 
sustained basis."

An October 1997 VA treatment record reveals that the veteran 
was seen complaining of impaired concentration, nightmares, 
frustration with the government over Persian Gulf questions, 
increased startle response, and occasional panic attacks.  
The diagnosis was PTSD and the GAF score was 45.  A November 
1997 VAMC discharge summary indicates that the veteran was 
hospitalized for exacerbation of his PTSD symptoms and recent 
alcohol abuse.  The veteran reported at his most recent group 
therapy he saw a picture of the Vietnam War memorial in which 
he could clearly see the name of a friend killed in Vietnam.  
He reported experiencing more intrusive thoughts, 
hopelessness, helplessness, and began drinking alcohol.  
During the hospitalization, the veteran was counseled 
regarding drinking of alcohol, encouraged not to begin 
drinking again as had 15 years prior, and treated with 
medication.  At discharge, the diagnoses included severe 
delayed chronic PTSD and relapse of alcohol dependence.  His 
GAF score was 30 at admission, 45 discharge, with a maximum 
of 45 of the past year.  His prognosis was fair with 
continued medication therapy and attention to coping 
mechanisms and continued sobriety.

At his January 1998 hearing before a hearing officer at the 
RO, the veteran testified that he has nightmares and 
flashbacks which are getting worse.  He only socializes with 
a few friends and not often.  He reported that he experiences 
increased irritability and anger and has problems controlling 
these feelings.  The veteran and his spouse testified that 
the veteran is followed on a weekly basis at the VA and that 
his VA psychiatrist will not release him to return to work.  
The veteran's spouse testified that the veteran experiences 
nightmares, flashbacks, explosive anger, depression, 
irritability, and that she cannot send him on errands or let 
him drive because he gets lost.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 31- 40 is 
described as some impairment in reality testing or 
communication (e.g., speech is illogical at times, obscure or 
irrelevant) or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, is unable to 
work).  A GAF score of 41-50 is defined in the DSM IV as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Although the GAF score does 
not neatly fit into the rating criteria, the Board is under 
an obligation to review all the evidence of record.  The fact 
that evidence is not neat does not absolve the Board of this 
duty.  The Court, in Carpenter v. Brown, 8 Vet. App. 240 
(1995), recognized the importance of the GAF score and the 
interpretations of the score.  In light of the embracing of 
the GAF scale, its definition, and the use of DSM IV in 
Carpenter, the Board concludes that the GAF score and the 
meaning of the score may be considered without prejudice to 
the veteran.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.  The 
evidence contains several opinions from professionals that 
the veteran is not employable due to his psychiatric 
disorder.  Supporting these opinions are GAF scores primarily 
ranging from 30-52 and documentation revealing that the 
veteran has not worked since 1996.  The evidence creates 
doubt as to the degree of the veteran's impairment.  That 
doubt must be resolved in favor of the veteran.  Accordingly, 
the Board concludes that the evidence of record supports the 
grant of a 100 percent evaluation for the veteran's PTSD.

II.  Degenerative joint disease of lumbar spine and both 
knees

It is necessary to determine if the veteran has submitted a 
well grounded claim for service connection within the meaning 
of 38 U.S.C.A. § 5107(a).  Generally, a "well-grounded" 
claim is one that is plausible.  The Court has directed that, 
in order for a claim for service connection to be well 
grounded, there must be (1) competent evidence of a current 
disability; (2) proof as to incurrence or aggravation of a 
disease or injury in service; and (3) competent evidence as 
to a nexus between the inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

When a veteran's claim is determined to be not well grounded, 
the VA does not have a statutory duty to assist him in 
developing the facts pertinent to his claim.  However, the VA 
may be obligated under the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise him of the evidence needed to 
complete his application.  This obligation is dependent upon 
the particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

The veteran is seeking service connection for DJD of the 
lumbar spine and DJD of both knees.  It is necessary to 
determine if he has submitted a well-grounded claim with 
respect to each issue.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998). 

Service medical records show treatment for muscle spasm of 
the mid-back in December 1969, low back pain in April 1970, 
and muscle strain of the lower lumbar region in 1978.  The 
veteran's July 1970, December 1981, and April 1991 separation 
reports show that the veteran musculoskeletal system was 
clinically evaluated as normal, and do not reflect that any 
treatment for DJD of the back during the veteran's periods of 
active service.  The veteran's December 1981 separation 
examination does note a history of bilateral knee pain 
diagnosed as bursitis, with no problem with knees indicated 
at the time of the examination.   At a November 1986 service 
medical examination for reserve retention, the veteran 
reported that he fell in 1985 and injured his lower back.
 
Subsequent to the veteran's last separation from service in 
1991, September 1992 VA outpatient treatment records show 
that the veteran complained of bilateral knee pain.  The 
diagnosis was knee pain.  At his June 1993 Persian Gulf War 
registry examination, the veteran reported multiple joint 
pain including the back and knees.  An August 1994 VA 
treatment record shows complaints of joint pain to include 
the back and an X-ray study of the lumbar spine revealed 
slight spurring at L4-5.  The August 1994 VA X-ray evaluation 
of the knees was normal.

 At a June 1996 VA examination, the veteran complained of 
bilateral knee pain, but did not allege back pain.  Objective 
findings showed flexion of the lumbar spine was 80 degrees, 
extension was 10 degrees, right and left lateral bending were 
20 degrees, and right and left rotation were 30 degrees.  
Tenderness of the knees was noted on examination, but there 
was no swelling, redness, effusion, subluxation, or weakness.  
Flexion of the knees was 140 degrees bilaterally, and 
extension was 0 degrees bilaterally.  An X-ray study of the 
lumbar spine revealed slight osteoarthritis with some 
spurring and articular facets at L4-5 and L5-S1.  X-rays of 
the knees revealed symmetrical osteoarthritic changes with 
mild articular irregularities and narrowing of joint spaces.  
The X-ray impressions were osteoarthritis of the lower lumbar 
spine and mild degenerative joint disease of the knees.  The 
diagnoses were degenerative joint disease of the lumbar spine 
and mild degenerative joint disease of both knees.  The 
examiner did not relate the diagnoses  to the veteran's 
active service. 

Additional VA treatment records from 1993 to 1998 do not 
contain any statements indicating that the veteran's DJD of 
the lumbar spine and DJD of both knees are related to the 
veteran's active service.

In his January 1998 hearing before a hearing officer at the 
RO, the veteran testified that he has not injured his back, 
but that his back began hurting about 3 months after his most 
recent separation from active service.  He testified that his 
back hurts constantly, that he has limited motion, and that 
he treats it with antiinflammatories he receives from the VA.  
The veteran also alleged that his knees began to hurt and 
swell after his return from service in the Persian Gulf.

While the veteran has alleged that his DJD of the lumbar 
spine and DJD of both knees is due to his active service in 
support of the Persian Gulf War, in the absence of evidence 
demonstrating that he has the requisite training to proffer 
medical opinions, his contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Moray v. Brown, 5 Vet.App. 211 (1993).  The Board has 
carefully considered the veteran's statements with respect to 
his claim; however, through his statements alone, he cannot 
meet the burden imposed by section 5107(a) merely by 
presenting his lay statements as to the existence of a 
disease and a relationship between that disease and his 
service because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a); if no cognizable evidence is 
submitted to support the claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski,  2 Vet. App. 609, 611 (1992).  

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the United States Court of Appeals for Veterans 
Claims has held that where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).

Although the veteran did received treatment during his active 
service for muscle spasms and muscle strain of the back and 
there is a notation of bursitis of the knees during active 
service, the veteran's DJD of the lumbar spine and DJD of 
both knees have not been medically associated with his 
periods of active service.  Additionally, there is no 
competent evidence of record linking the veteran's DJD of the 
lumbar spine or DJD of both knees to service or any incident 
therein.  Accordingly, the veteran's claims for service 
connection for DJD of the lumbar spine and DJD of both knees 
are not well grounded.

The veteran has not alleged that had back or knee injury or 
disease during combat.  Thus, 38 U.S.C.A. § 1154(b) (West 
1991) is not applicable in this case.  Lastly, the evidence 
of record established that the veteran has confirmed 
diagnoses of joint disease of the lumbar spine and knees.  
Because he has such diagnoses, he does not have a disability 
due to an undiagnosed illness.  38 C.F.R. § 3.317 (1998).  
VAOPGPREC 8-98, Aug. 3, 1998.

III.  Bilateral Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c)(1998).  The veteran has 
withdrawn the issue of entitlement to an increased 
(compensable) evaluation for bilateral hearing loss on appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration as to that issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.
 

ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  The claims of entitlement to service connection 
for DJD of the lumbar spine and DJD of both knees are denied. 
The issue of entitlement to an increased (compensable) 
evaluation for bilateral hearing loss on appeal is dismissed. 


REMAND

The veteran asserts on appeal that service connection is 
warranted for a cardiovascular disorder (recently diagnosed 
as costochondritis), a disability manifested by lumps and 
skin lesions (diagnosed as actinic keratosis), a disability 
manifested by chronic fatigue, joint pain, and headaches 
(recently diagnosed as fibromyalgia), a chronic respiratory 
disability manifested by shortness of breath and coughs 
(recently diagnosed as COPD), an undiagnosed chronic 
disability manifested by dizziness and lightheadedness, and a 
disability manifested by constipation and diarrhea (diagnosed 
as irritable bowel syndrome) as a result of his Persian Gulf 
experiences.  The Board observes that although most of the 
disabilities claimed now have diagnoses, the evidentiary 
record indicates that some of these diagnoses are in 
question. 

Lastly, the Board observes that the veteran is followed by 
two VA facilities.  While he underwent a Persian Gulf 
Registry Examination in June 1993, all of his disabilities do 
not appear to have been considered at that time.  
Additionally, the complete examination is not of record.  
Furthermore, it is not apparent that the VA examiner was 
provided with the veteran's claims file prior to the 
evaluation.  Accordingly, this case is REMANDED for the 
following action:
 
1.  The RO should schedule the veteran 
for a VA examination that is sufficiently 
broad to accurately determine the current 
nature and severity of his alleged 
chronic fatigue, chronic respiratory 
cardiovascular disorder (recently 
diagnosed as costochondritis), a 
disability manifested by lumps and skin 
lesions (diagnosed as actinic keratosis), 
a disability manifested by chronic 
fatigue, joint pain, and headaches 
(recently diagnosed as fibromyalgia), a 
chronic respiratory disability manifested 
by shortness of breath and coughs 
(recently diagnosed as COPD), an 
undiagnosed chronic disability manifested 
by dizziness and lightheadedness, and a 
disability manifested by constipation and 
diarrhea.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should express an opinion as to 
the etiology of all identified 
disabilities, and their relationship, if 
any, to active service.  The claims 
folder should be made available to the 
examiner prior to the examination.  The 
examination report should reflect that 
such a review was conducted.  

2.  The veteran is placed on notice that 
he has a duty to submit evidence of 
well-grounded claims for service 
connection.  Such evidence should 
consist of competent evidence 
establishing the existence of current 
disability and linking the claimed 
disabilities to service or a 
service-connected disorder.  If he is in 
possession of competent evidence that 
would support his claims, such evidence 
must be submitted.

Upon completion of the foregoing, the RO should review the 
veteran's claims, and determine whether service connection 
for any or all of the issues on appeal can now be granted.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 


